DETAILED ACTION
In view of the Patent Board Decision mailed on 10/26/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
As required by Manual of Patent Examining Procedure (MPEP) § 1214.04: If the examiner has specific knowledge of the existence of a particular reference or references which indicate nonpatentability of any of the appealed claims as to which the examiner was reversed, he or she should submit the matter to the Technology Center (TC) Director for authorization to reopen prosecution under 37 CFR 1.198 for the purpose of entering the new rejection. See MPEP § 1002.02(c) and MPEP § 1214.07. The TC Director’s approval is placed on the action reopening prosecution. 
A Technology Center Director has approved of reopening prosecution. Signature is on the last page.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this Office Action. Claims are not amended. Claims 1, 10 and 17 are independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites:
“creating a search string from the query prefix; 
searching a short text index using the search string to retrieve a plurality of text entries, each entry corresponding to an associated document; 
identifying a subset of the plurality of text entries retrieved from the short text index; 
creating a language model from the subset, the language model comprising a plurality of n-grams each with an n-gram probability;
creating a plurality of query completion suggestions based on the language model and the query prefix.” 
Claim 10 recites:
“creating a search string from the query prefix; 
search a short text index using the search string to retrieve a plurality of text entries, each entry corresponding to an associated document; 
identify a subset of the plurality of text entries retrieved from the short text index; 
create a language model from the subset, the language model comprising a plurality of n-grams each with an n-gram probability;
create a plurality of query completion suggestions based on the language model and the query prefix.”
Claim 17 recites:
“search a short text index based on the query prefix to retrieve a plurality of text entries, each entry comprising a title of an associated document; 
identify a subset of the plurality of text entries retrieved from the short text index; 
create a language model from the subset, the language model comprising a plurality of n-grams each with an n-gram probability;
create a plurality of query completion suggestions based on the language model and the query prefix.” 
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, “a computer-storage medium”, “a computer readable medium” and “a processor of a machine”, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the generic computer components, these limitations in the context of these claims encompasses manually formulating a search strategy and searching through an 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas and if a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. 
Accordingly, claims 1, 10 and 17 recite an abstract idea.

This judicial exception is not integrated into a practical application because:
Claim 1 recites addition elements of “user interface”. Claim 10 recites additional elements “a processor”, “a computer-storage medium” and “user interface”. Claim 17 recites additional elements “a computer readable medium”, “a processor of a machine” and “user interface” which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
Claim 1 recites additional elements of
“receiving, from a user, a query prefix representing a portion of a query; 
causing presentation of the plurality of query completion suggestions to the user...”
Claim 10 recites additional elements of
“receive, from a user, a query prefix representing a portion of a query;
return plurality of query completion suggestions to the user...”
Claim 17 recites additional elements of
“receive, from a user, a query prefix representing a portion of a query; 
return plurality of query completion suggestions to the user...”
All of which taken individually amounts to adding insignificant extra solution activities (i.e. mere data gathering/output) to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea
Accordingly, claims 1, 10 and 17 are directed to an abstract idea.

Claims 1, 10 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor”, “a computer-storage medium”, “a computer readable medium” and “a processor of a machine” amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the insignificant extra solution activities of receiving a query prefix from a user, returning query completion completions and presenting the suggestions via a user interface simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize receiving or transmitting data over a network and presenting offers and gathering statistics as some of the well-understood, routine and conventional activities (see MPEP 2106.05(d)(II).
Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present 

Regarding dependent claims 2-9, 11-16 and 18-20: 
Claims 2 and 11 recite additional element/limitation “wherein the plurality of text entries each have a probability metric” which merely describes the nature of the data received and is linking the abstract idea to a field of use (see MPEP 2106.05(h), limiting application of the abstract idea to power-grid monitoring, Electric Power). All texts in a corpora have some probability metrics (i.e. in any given body of words, each word and it’s frequency will naturally be describable as a probability metric, i.e. in this text, “the” shows up 100 times out of 1000 words, so it’s probability is 10). The additional element does not integrate the abstract idea into a practical application. Further, taken alone or as an ordered combination, the additional elements do not amount to significantly more than a judicial exception.
Claim 3 recites element/limitation “wherein each entry in the short text index comprises a title of a document” which merely describes the nature of the data received and is linking the abstract idea to a field of use (see MPEP 2106.05(h), limiting application of the abstract idea to power-grid monitoring, Electric Power). All texts in a corpora have some probability metrics (i.e. in any given body of words, each word and it’s frequency will naturally be describable as a probability metric, i.e. in this text, “the” shows up 100 times out of 1000 words, so it’s probability is 10). The additional element does not integrate the abstract idea into a practical application. Further, taken alone or as an ordered combination, the additional elements do not amount to significantly more than a judicial exception.
Claims 4 and 14 recite elements/limitations “wherein identifying the subset comprises: ranking results returned from the short text index by the probability metric; and selecting as the subset the top k entries in the ranked results” which further elaborate on the search of the short text index. These elements also fall within the “Mental Processes” grouping of abstract ideas, as identified above (i.e. humans can do simple ranking in their heads, and nothing in the claim itself limits the broadest reasonable interpretation in such a way that a person couldn’t do a simple ranking and “Selection” of a highest rank). 
Claims 5, 14 and 19 recite elements/limitations “wherein creating the plurality of query completion suggestions comprises: generating a set of candidate completion suggestions based on the query prefix and the language model; removing from the set of candidate completion suggestions candidate completion suggestions that do not comply with at least one of a plurality of rules to create a subset of candidate completion suggestions; and filtering the subset of candidate completion suggestions based on a filter criteria; and ranking the filtered subset” which further elaborate on the determination of search suggestions. These elements also falls within the “Mental Processes” grouping of abstract ideas, as identified above (i.e. humans can mentally in their heads or manually by pen and paper, think of/write down a list of text terms/phrases, eliminate/cross out those that don’t comply with some rule, the determination of which can be done mentally, further filtering/eliminating based on a filtering criteria, and ranking the filtered subset). These claims do not recite additional limitations which integrates the abstract idea into a practical application and do not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.
Claims 6, 15 and 20 recite elements/limitations “wherein the filter criteria selects one candidate completion suggestion associated with an underlying document and removes any other candidate completion suggestions associated with the underlying document” which further elaborate on the determination of search suggestions. These elements also falls within the “Mental Processes” grouping of abstract ideas, as identified above (i.e. humans can mentally in their heads or manually by pen and paper, think of/write down a list of text terms/phrases, determine and select one that is associated with a document by referencing an index, and eliminate/cross out the rest). These claims do not recite additional limitations which integrates the abstract idea into a practical application and do not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.
Claims 7 and 16 recite elements/limitations “wherein the filter criteria selects a highest ranked candidate completion suggestion associated with an underlying document and removes any other candidate completion suggestions associated with the underlying document” which further elaborate “Mental Processes” grouping of abstract ideas, as identified above (i.e. humans can mentally in their heads or manually by pen and paper, think of/write down a list of text terms/phrases, rank the list, determine and select one that is highest ranked, and eliminate/cross out the rest). These claims do not recite additional limitations which integrates the abstract idea into a practical application and do not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.
Claim 8 recites element/limitation “wherein the short text index is created from a subset of documents identified by a second index” which further elaborates on the details of the short text index. This element also falls within the “Mental Processes” grouping of abstract ideas, as identified above (i.e. humans can read a second index to identify a subset of documents, and mentally/manually with pen and paper create the short text index based on the selection). This claim does not recite additional limitations which integrates the abstract idea into a practical application and does not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.
Claims 9 and 18 recite element/limitation “wherein the probability metric associated with an entry is derived from at least one of: a type of match between the query prefix and the entry” which further elaborates on attributes of the short text index. This element also falls within the “Mental Processes” grouping of abstract ideas, as identified above (i.e. humans may determine a type of match between a query prefix and a text entry). The above probability metric may also be derived from one of “a number of times a document associated with the entry has been viewed; and a number of times a document comes up in search results” which under its broadest reasonable interpretation, covers mathematical calculations that fall within the “Mathematical Concepts” grouping of abstract ideas (i.e. calculating a probability based on said numbers). These claims do not recite additional limitations which integrates the abstract idea into a practical application and do not contain additional limitations that are sufficient to amount to significantly more than the judicial exception.
Claim 13 recites element/limitation “wherein the query string comprises the query prefix” which merely describes the nature of the data received. A data gathering step that is limited to a particular type of data (such as power grid data of Electric Power or XML tags of Intellectual Ventures, MPEP 2106.05(h)) is considered to be both insignificant extra-solution activity and merely indicating a field of use or technological . The additional element does not integrate the abstract idea into a practical application. Further, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception.
For these reasons, claims 2-9, 11-16 and 18-20 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Das (US Patent No. 9031970 B1), in view of Judd (US Patent No. 6,360,215 B1).
Claim 1:
Das teaches a method for completing a query comprising:
receiving, from a user, a query prefix representing a portion of a query (Col. 2 lines 50-52: the user interface contains a text input field for receiving a search query input from a user; Col. 3, lines 4-5: the search engine system includes an input module 116 which receives the partial query from the user interface);
creating a language model, the language model comprising a plurality of n-grams each with an n-gram probability (Col. 3 lines 7-10: the input module 116 provides the partial query to the autocompletion module as a query stem. The autocompletion module produces a list of query autocompletions for the query stem; Col. 3 lines 33-48: the input module 116 provides the query auto-completions to a completion verification module that determines a measure of quality of the query ;
creating a plurality of query completion suggestions based on the language model and the query prefix (Col. 4 lines 3-7: query autocompletions that have calculated probabilities that exceed the threshold value are considered good query autocompletions); and 
causing presentation of the plurality of query completion suggestions to the user via a user interface (Col. 7 lines 47-50: provide the autocompletions for presentation to a user interface).
Das does not teach creating a search string from the query prefix; searching a short text index using the search string to retrieve a plurality of text entries, each entry corresponding to an associated document; identifying a subset of the plurality of text entries retrieved from the short text index; and from the subset.
Judd teaches creating a search string from the query prefix (Col. 8 lines 22-26: browser 12 submits a search query to search engine 14 containing one or more words, the search engine matches words in the query to words in the word list of index 16) and (Col 16, Lines 1-5 the search query is modified in a manner that excludes one or more of the tag words from the scope of the search query.  For example, the browser 12 intercepts the search query and adds the command "-ACME/BAD" to the query.);
searching a short text index using the search string to retrieve a plurality of text entries, each entry corresponding to an associated document (Col. 8 lines 26-31: The index returns, as search results, information about the documents that are identified by document identifiers associated with matching words in the word list.  The returned information may include the title of a document, an abstract, the location identifier or URL of the document.);
identifying a subset of the plurality of text entries retrieved from the short text index (Col. 16 lines 6-7: the query will omit any document that is indexed under "ACME/BAD".” Because the child will not see the documents indexed under identifiers ACME/BAD; Col. 16 Lines 42-45: a filtered set of search results in which documents deemed bad for children have been removed).
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the query suggestion method of Das with Judd’s index as an intermediate index for Das’s autocompletion module to retrieve relevant document titles to serve as the list of query autocompletions for 
Claim 2:
Das in view of Judd teaches the method of claim 1 wherein the plurality of text entries each have a probability metric (Das: Col. 3 lines 33-48: the input module 116 provides the query auto-completions to a completion verification module that determines a measure of quality of the query autocompletions using a language model. The language model can be an n-gram model in which the probability of terms occurring together is determined).
Claim 3:
Das in view of Judd teaches the method of claim 1 wherein each entry in the short text index comprises a title of a document (Judd: Col. 8 lines 26-31: the index returns information about the documents that are identified by document identifiers associated with matching words in the word list. The returned information may include the title of a document).
Claim 4:
Das in view of Judd teaches the method of claim 2 wherein identifying the subset comprises: ranking results returned from the short text index by the probability metric; and selecting as the subset the top k entries in the ranked results document (Das: Col. 5 liens 28-33: the highest quality query competitions are presented to the user. Query autocompletions obtained in response to longer query stems can be preferred over query autocompletions obtained in response to shorter query stems, for example, by applying a weight to associated quality scores).
Claim 5:
Das in view of Judd teaches the method of claim 1 wherein creating the plurality of query completion suggestions comprises: generating a set of candidate completion suggestions based on the query prefix and the language model; removing from the set of candidate completion suggestions candidate completion suggestions that do not comply with at least one of a plurality of rules to create a subset of candidate completion suggestions; and filtering the subset of candidate completion suggestions based on a filter criteria; and ranking the filtered subset (Das: Col. 6 lines 60-65: a query completion module filters the set of completions based on the aggregate count of the number of times the query completion appears in the query log. For example, the query completion module may eliminate a query completion with an aggregate count of less than a threshold number).
Claim 6:
Das in view of Judd teaches the method of claim 5 wherein the filter criteria selects one candidate completion suggestion associated with an underlying document and removes any other candidate completion suggestions associated with the underlying document (Das: Col. 1 lines 49-51: providing one or more autocompletions satisfying the quality test for presentation on the user interface (the result can be just one)).
Claim 7:
Das in view of Judd teaches the method of claim 5 wherein the filter criteria selects a highest ranked candidate completion suggestion associated with an underlying document and removes any other candidate completion suggestions associated with the underlying document (Das: Col. 5 liens 28-33: the highest quality query competitions are presented to the user. Query autocompletions obtained in response to longer query stems can be preferred over query autocompletions obtained in response to shorter query stems, for example, by applying a weight to associated quality scores).
Claim 8:
Das in view of Judd teaches the method of claim 1 wherein the short text index is created from a subset of documents identified by a second index (Judd: Col. 6 lines 52-64: interim index constructed during an offline crawling and indexing phase).
Claim 9:
Das in view of Judd teaches the method of claim 2 wherein the probability metric associated with an entry is derived from at least one of: a number of times a document associated with the entry has been viewed; a type of match between the query prefix and the entry; and a number of times a document comes up in search results (Das: Col. 5 line 62-Col. 6 line 35: quality metric based on number of times the completion was previously submitted query).
Claim 10:
Das teaches a system for completing a query comprising: a processor and executable instructions accessible on a computer-storage medium that, when executed, cause the processor to perform operations (Col. 8 lines 42-60: central processing unit receive instruction and data from memory devices storing instructions and data) comprising:
receive, from a user, a query prefix representing a portion of a query (Col. 2 lines 50-52: the user interface contains a text input field for receiving a search query input from a user; Col. 3, lines 4-5: the search engine system includes an input module 116 which receives the partial query from the user interface);
create a language model, the language model comprising a plurality of n-grams each with an n-gram probability (Col. 3 lines 7-10: the input module 116 provides the partial query to the autocompletion module as a query stem. The autocompletion module produces a list of query autocompletions for the query stem; Col. 3 lines 33-48: the input module 116 provides the query auto-completions to a completion verification module that determines a measure of quality of the query autocompletions using a language model. The language model can be an n-gram model in which the probability of terms occurring together is determined);
create a plurality of query completion suggestions based on the language model and the query prefix (Col. 4 lines 3-7: query autocompletions that have calculated probabilities that exceed the threshold value are considered good query autocompletions); and 
return plurality of query completion suggestions to the user via a user interface (Col. 7 lines 47-50: provide the autocompletions for presentation to a user interface).
Das does not teach creating a search string from the query prefix; search a short text index using the search string to retrieve a plurality of text entries, each entry corresponding to an associated document; identify a subset of the plurality of text entries retrieved from the short text index; and from the subset.
creating a search string from the query prefix (Col. 8 lines 22-26: browser 12 submits a search query to search engine 14 containing one or more words, the search engine matches words in the query to words in the word list of index 16);
search a short text index using the search string to retrieve a plurality of text entries, each entry corresponding to an associated document (Col. 8 lines 26-31: the index returns information about the documents that are identified by document identifiers associated with matching words in the word list. The returned information may include the title of a document);
identify a subset of the plurality of text entries retrieved from the short text index (Col. 16 lines 42-45: a filtered set of search results in which documents deemed bad for children have been removed).
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the query suggestion method of Das with Judd’s index as an intermediate index for Das’s autocompletion module to retrieve relevant document titles to serve as the list of query autocompletions for the query stem. Das and Judd are both directed to search optimization, and Judd allows Das to quickly locate candidate query autocompletions using an index (Judd: Col. 8 lines 26-31: using an index to return information including title of a document). Judd’s method of search using an index may be applied to Das’s search for candidate query autocompletions, as Judd’s returned information (title of a document based on the search query, containing terms that a language model may be constructed from by Das) qualifies as Das’s candidate query autocompletion.
Claims 11-16:
Claims 11-16 recite similar limitations found in claims 2-9, and are rejected the same.
Claim 17:
Das teaches a computer readable medium comprising executable instructions that, when executed by a processor of a machine, cause the machine to perform operations (Col. 8 lines 42-60: central processing unit receive instruction and data from memory devices storing instructions and data) comprising:
receive, from a user, a query prefix representing a portion of a query (Col. 2 lines 50-52: the user interface contains a text input field for receiving a search query input from a user; Col. 3, lines 4-5: the ;
create a language model, the language model comprising a plurality of n-grams each with an n-gram probability (Col. 3 lines 7-10: the input module 116 provides the partial query to the autocompletion module as a query stem. The autocompletion module produces a list of query autocompletions for the query stem; Col. 3 lines 33-48: the input module 116 provides the query auto-completions to a completion verification module that determines a measure of quality of the query autocompletions using a language model. The language model can be an n-gram model in which the probability of terms occurring together is determined);
create a plurality of query completion suggestions based on the language model and the query prefix (Col. 4 lines 3-7: query autocompletions that have calculated probabilities that exceed the threshold value are considered good query autocompletions); and 
return plurality of query completion suggestions to the user via a user interface (Col. 7 lines 47-50: provide the autocompletions for presentation to a user interface).
Das does not teach search a short text index based on the query prefix to retrieve a plurality of text entries, each entry corresponding to an associated document; identify a subset of the plurality of text entries retrieved from the short text index; and from the subset.
Judd teaches search a short text index based on the query prefix to retrieve a plurality of text entries, each entry corresponding to an associated document (Col. 8 lines 22-31: browser 12 submits a search query to search engine 14 containing one or more words, the search engine matches words in the query to words in the word list of index 16. The index returns information about the documents that are identified by document identifiers associated with matching words in the word list. The returned information may include the title of a document);
identify a subset of the plurality of text entries retrieved from the short text index(Col. 16 lines 42-45: a filtered set of search results in which documents deemed bad for children have been removed).
It would have been obvious to one of ordinary skill in the art before the time of the invention to combine the query suggestion method of Das with Judd’s index as an intermediate index for Das’s 
Claims 18-20:
Claims 18-20 recite similar limitations found in claims 2-9, and are rejected the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTY KIM whose telephone number is (571)270-7834. The examiner can normally be reached Monday-Thursday 8PM-12AM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTY KIM/
Examiner




/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169                                                                                                                                                                                                        
/SEEMA S RAO/Director, Art Unit 2100